Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
Acknowledgement is made of Applicant’s claims to priority benefit of PCT/EP2018/080569 filed on November 8, 2018, which claims priority benefit of Great Britain Patent Application Nos. 1718579.4 and 1805178.9 filed November 10, 2017 and March 29, 2018, respectively.


Status of the Claims
The amendment dated 02/14/2022 is acknowledged.  Claims 1-12 are pending and under examination.

Election/Restrictions 
Applicant’s election of species in the reply filed on 02/14/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Applicant elects the following species: Claim 1: immobilized FX.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.


Claim Objections 
Claim 6 and 10 are objected to for the following informalities:
Claim 6 should recite “a ligand”.
Claim 10 does not contain a period at the end of the sentence.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11 and 12 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 6 and 7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 5 recites “a so called” sandwich assay.  The recitation “so called” is unclear in that a skilled artisan would not know the limitations of the term “so called”.  Further, the term is not stated/defined in the specification to allow a skilled artisan to ascertain the claim's limitation of a "so called sandwich assay".  Therefore, the claim is rendered indefinite.
	Claims 6 and 7 recite “such as” an anti-adenovirus.  The term "such as" in claim 7 is a relative term which renders the claim indefinite.  The term "such as" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the claim is rendered indefinite.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roper et al. “Roper” (US-20060223053) in view of Waddington et al. “Waddington” (CELL, CELL PRESS, vol. 132 (3), 2008:397-409).
	The claims are directed to a method for determining adenovirus concentration in a sample, comprising subjecting said sample to surface plasmon resonance (SPR) assay with immobilized Factor X (FX) and/or immobilized coxsackievirus and adenovirus receptor (CAR) on a sensor surface, wherein the adenovirus concentration is determined from sample binding to immobilized FX and/or immobilized CAR.
	Regarding claims 1, 6 and 7, Roper discloses a method for determining an adenovirus concentration by SPR “methods allowing measurement of adsorption and desorption of analytes with membranes or resins directly using surface plasmon resonance (SPR)” (see Abstract) whereby “This invention is the first to overcome many technical limitations (such as lateral mass transport
limitations), allowing measurement of sorption rate constants for nonspecific electrostatic interactions between large proteins or virus particles and a synthetic ion-exchange surface using SPR. Disclosed herein for the first time is a method for detecting and measuring binding kinetics of whole adenoviral 
	Roper teaches the ligand (such as an antibody) is immobilized on sensor surface (see paragraph [0003]) but does not explicitly teach immobilized Factor X, a ligand “such as anti-adenovirus fiber and hexon antibody” binding to sensor surface.
	Waddington, however, discloses “In cell culture, the adenovirus serotype 5 fiber protein engages the coxsackievirus and adenovirus receptor (CAR) to bind cells. Paradoxically, following intravascular delivery, CAR is not used for liver transduction, implicating alternate pathways.  Recently, we demonstrated that coagulation factor (F)X directly binds adenovirus leading to liver infection. Here, we show that FX binds to the Ad5 hexon, not fiber, via an interaction between the FX Gia domain and hypervariable regions of the hexon surface. Binding occurs in multiple human adenovirus serotypes. Liver infection by the FX-Ad5 complex is mediated through a heparin-binding exosite in the FX serine protease
Domain” (see Abstract).  
	It would have been obvious to one of ordinary skill in the art to generate a method determining an adenovirus concentration using surface plasmon resonance as taught by Roper whereby the ligand is Factor X, CAR, fiber or hexon as taught by Waddington.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success given the knowledge that Waddington demonstrates Factor X binding to adenovirus hexon and CAR binding to adenovirus fiber.
	Regarding claims 2-4, the step of FX and/or CAR being immobilized is not inventive and considered routine and obvious to one of ordinary skill in the art.  A skilled artist in the field would be apprised to determine immobilizing components on the same or different SPR surfaces (instant claims 2 and 3) and deciding the binding of said adenovirus to both FX and CAR (instant claim 4) as it is routine experimentation in the art.
	Regarding claim 5, the use of FX or CAR in the SPR assay comprising an additional step of a sandwich assay, it is not inventive and considered routine and obvious to one of ordinary skill in the art to utilized the components of the method in downstream binding assays.  Moreover, Waddington discloses the use of FX levels were determined using a standard sandwich ELISA (see page 406 Materials and Methods).  
	Regarding claims 8-10, with respect to determining concentration ratios (instant claim 8, standard curves (instant claim 9) and calibration free concentration analysis (CFCA) (instant claim 10), it is not 
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648